EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Randall Erickson on 5/19/2021.

The application has been amended as follows: 
TO THE CLAIMS:
Amend claim 10, 4th paragraph as follows:
forming a first layer on the first upper surface of the first subcell

In the preamble of claims 16 and 17, replace “cell” with --method--.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Hovel does not disclose, suggest or render obvious the claimed method for passing photovoltaic current between a second subcell formed from a single crystal Group II-VI semiconductor material and a first subcell formed from a single crystal Group IV semiconductor material, comprising the steps of: forming the first subcell by an epitaxial growth process, the first subcell having a first upper surface; forming a tunnel heterojunction between the first subcell and the second subcell, said step of forming the tunnel heterojunction including the substeps of: forming a first layer on the first upper surface of the first subcell by an epitaxial growth process, the first layer comprising a single crystal Group IV semiconductor material, the first layer having a first conductivity type and forming one side of a the tunnel heterojunction, the first layer having a second upper surface; and forming a second layer by an epitaxial growth process on the second upper surface of the first layer, the second layer comprising a single crystal Group ll-VI semiconductor material and having a second conductivity type opposite the first conductivity type, the second layer forming the other side of the tunnel heterojunction, the second layer having a third upper surface; and forming the second subcell by an epitaxial growth process on the third upper surface in combination with the other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234.  The examiner can normally be reached on Monday-Thursday 12-10 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726